LEDERBERG, Justice,
dissenting.
The holding of the majority places upon employers an obligation to subsidize the personal choices of employees — choices over which employers have no control and over which employees have absolute control. In my opinion, because such an obligation on employers can shift the burdens assigned to parties, the task of making such a determination falls to the Legislature, not to the courts. Furthermore, the majority misapplies precedent and misinterprets the intendment of the law.
General Laws 1956 (1986 Reenactment) § 28-44-17 directs that “an individual who leaves work voluntarily without good cause shall be ineligible for waiting period credit or benefits” under the Employment Security Act. In its interpretation of good cause, this court has stated:
“In excluding from eligibility for benefit payments those who voluntarily terminate their employment without good cause, the legislature intended in the public interest to secure the fund from which the payments are made against depletion by payment of benefits to the shirker, the indolent, or the malingerer. However, the same public interest demands of this court an interpretation sufficiently liberal to permit the benefits of the act to be made available to employees who in good faith *1245voluntarily leave their employment because the conditions thereof are such that continued exposure thereto would cause or aggravate nervous reactions or otherwise produce psychological trauma.” (Emphasis added.) Harraka v. Board of Review of Department of Employment Security, 98 R.I. 197, 201, 200 A.2d 595, 597-98 (1964).
In Harraka, this court held that the claimant had satisfied the good-cause requirement of § 28-44-17 in terminating his employment because of legitimate health concerns resulting from chemicals in the environment in which he worked. Id. at 203, 200 A.2d at 598. Similarly, in Powell v. Department of Employment Security, Board of Review, 477 A.2d 93 (R.I.1984), good cause was found when a claimant chose to resign rather than to prepare a dishonest press release that could have damaged his credibility in the professional community.
In Harraka, and Powell, this court found that good cause existed in circumstances in which a condition of employment created a real and legitimate reason for voluntary, unilateral termination of employment by an employee. These holdings provide stark contrast to the cases in which this court has found no good cause. In Cahoone v. Board of Review of the Department of Employment Security, 104 R.I. 503, 505, 246 A.2d 213, 214 (1968), this court held that a petitioner had not shown good cause when he terminated his employment “not by reason of job unsuitability or an inability to perform the assigned work, but because his assignment was to drive a track, rather than to deliver mail, and because he was disgruntled when at the end of a long working day he found his automobile blocked.” (Emphasis added.) Most notable among this court’s decisions under § 28-44-17, for purposes of the instant case, is the holding in Murphy v. Fascio, 115 R.I. 33, 340 A.2d 137 (1975), in which this court held that voluntarily leaving one’s employment to marry and reside with one’s spouse in another jurisdiction is not good cause within the meaning of § 28-44-17.
The only distinction cited by the board and the majority between Murphy and the instant case is that in Murphy an unwed woman left her employment in order to marry whereas this case involves a married man leaving his employment for the sake of his wife’s career. No reference was made to, and the record does not reflect, any “reason of job unsuitability” or “inability to perform the assigned work” that would justify requiring petitioner to subsidize claimant’s relocation. Nor is there evidence, as in Powell, that petitioner in any way acted so as to justify termination by claimant of his employment.
The provision of benefits to employees who voluntarily, but with good cause, terminate the employment relationship is “intended to alleviate the economic insecurity arising from termination of employment the prevention of which was effectively beyond the employee’s control.” (Emphasis added.) Murphy, 115 R.I. at 36, 340 A.2d at 139. In the instant matter, claimant may have had a good reason to terminate his employment, but whether that circumstance translates into good cause for providing benefits under the Employment Security Act is an interpretation best resolved by a legislative pronouncement.
My dissent in this case is not intended to repudiate the majority’s laudable desire to protect the institution of marriage. But it is the Legislature’s prerogative to decree that the preservation of marriage requires employers to subsidize the private, voluntary choices that employees make in order to accommodate their marital relationship. The Legislature, however, has not done so, and this court should not assume the role of designing an unemployment-compensation program more expansive than that provided by law and precedent.
One need look no further than the instant case to illustrate the anomalous results that will follow from the majority’s holding. The petitioner is a small employer that hired the claimant and his wife, both of whom the petitioner was willing to continue in its employ. Thus, an employer supporting the very institution that the majority seeks to preserve now finds itself in the position of financing the professional-advancement opportunities of employees it treated with respect and fairness.
*1246For the reasons stated above, I would sustain the petitioner’s appeal.